EXHIBIT 10.24
AMENDMENT OF
AMERICAN EXPRESS COMPANY
KEY EXECUTIVE LIFE INSURANCE PLAN
RESOLVED, that pursuant to Section 10.01 of the American Express Company Key
Executive Life Insurance Plan (the “Plan”), the Plan is amended effective as of
January 1, 2011 (the “Effective Date”), as follows:

  1.   Article VII, Section 7.02, Subsection (d)(iii) is hereby amended by
adding a new Subsection (d)(iii) to read as follows:

(d)(iii)(A) This Section (d)(iii) shall apply in the event of a Change in
Control, as defined in Section 2.19 hereof.
(B) In the event that any payment or benefit received or to be received by a
Participant hereunder in connection with a Change in Control or termination of
such Participant’s employment (hereinafter referred to collectively as the
“Payments”), will be subject to the excise tax referred to in Section 4999 of
the Code (the “Excise Tax”), then the Payments shall be reduced to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (a) the net amount of all Total Payments (as hereinafter defined), as so
reduced (and after subtracting the net amount of federal, state, and local
income and employment taxes on such reduced Total Payments), is greater than or
equal to (b) the net amount of such Total Payments without any such reduction
(but after subtracting the net amount of federal, state, and local income and
employment taxes on such Total Payments) and the amount of Excise Tax to which
the Participant would be subject in respect of such unreduced Total Payments;
provided, however, that the Participant may elect in writing to have other
components of his or her Total Payments reduced prior to any reduction in the
Payments hereunder.
(C) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (a) all payments and benefits received or to be received by
the Participant in connection with such Change in Control or the termination of
such Participant’s employment, whether pursuant to the terms of this Agreement
or any other plan, arrangement, or agreement with the Company, any Person (as
such term is defined in Section 1.22 above) whose actions result in such Change
in Control or any Person affiliated with the Company or such Person
(collectively, “Total Payments”), shall be treated as “parachute payments”
(within the meaning of Section 280G(b)(2) of the Code) unless, in the

 



--------------------------------------------------------------------------------



 



opinion of the accounting firm which was, immediately prior to the Change in
Control, the Company’s independent auditor, or if that firm refuses to serve, by
another qualified firm, whether or not serving as independent auditors,
designated by the Committee (the “Firm”), such payments or benefits (in whole or
in part) do not constitute parachute payments, including by reason of
Section 280G(b)(2)(A) or Section 280G(b)(4)(A) of the Code; (b) no portion of
the Total Payments the receipt or enjoyment of which the Participant shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (c) all
“excess parachute payments” within the meaning of Section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of the
Firm, such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the Base Amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; and (d) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Firm in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code and regulations or other guidance thereunder. For purposes of
determining whether any Payments in respect of a Participant shall be reduced, a
Participant shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of such Participant’s
residence, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes) in the calendar year in
which the Payments are made. The Firm will be paid reasonable compensation by
the Company for its services.
(D) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Participant with
respect to whom it is proposed that Payments be reduced, a written statement
setting forth the manner in which the Total Payments in respect of such
Participant were calculated and the basis for such calculations, including,
without limitation, any opinions or other advice the Company has received from
the Firm or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

2